Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
	
Response to Amendment
This communication is in response to the amendment filed on 04/27/2022. The Examiner acknowledges amended claims 1-25. No claims have been cancelled or added. Claims 1-25 are pending and claims 1-25 are rejected.  Claims 1, 15, and 23 is/are independent. 
Claim 1 is no longer interpreted under 35 U.S.C. § 112(f).
The rejection(s) of claims under 35 U.S.C. § 101 are withdrawn in view of Applicant's amendments.
Applicant's arguments/amendments (page 7, paragraph 4 through page 8, bottom paragraph) have been fully considered, but are not persuasive. Note that this action is made FINAL. See MPEP § 706.07(a).

Response to Arguments
Applicant's arguments filed 04/27/2022 have been fully considered.  
Applicant argues (see Remarks, page 7, 4th paragraph) that the amendments to the claims overcome the rejection based on the rejection under 35 U.S.C. § 101. This argument is persuasive.
Applicant argues (see Remarks, page 7, 5th paragraph) that the amendments to the claims overcome the rejection based on the rejection under 35 U.S.C. § 112. There is no such rejection in the office action.



Applicant argues (see Remarks, page 7, 1st paragraph to 5th paragraph ) that:
The Examiner rejects claims 1- 4 under 35 USC § 103 as allegedly obvious under Chinese Patent Application No. CN107103235 issued to Liu et al (hereinafter "Liu") in view of U.S. Patent No. 8,879,813 issued to Solanki et al (hereinafter "Solanki"). The Examiner further rejects various claims under 35 U.S.C. §103(a) as being unpatentable over several references, including Liu, Solanki and in further view of Cioloboc et al., "Ideas on How to Fine-Tune a Pre-Trained Model in PyTorch" (hereinafter "Cioloboc"), Samek et al "Evaluating the Visualization of What a Deep Neural Network Has Learned" (hereinafter Samek"), Ribeiro et al "Why Should I Trust You? Explaining the Predictions of any Classifer" (hereinafter Ribeiro), and Hassen, "Machine Learning for Classifying Malware in Closed-set and Open-Set Scenarios" (hereinafter "Hassen"). Applicant respectfully traverses this rejection. The Applicant reminds the Examiner that a rejection under 35 USC § 103 includes, inter alia, providing references that together teach the limitations of the claims. The Applicant does not admit to the Examiner's characterization of the claims or of the cited reference. Furthermore, the Applicant expressly denies that the claims, as previously presented, are obvious in view of the cited references. 
Nevertheless, to expedite prosecution, the Applicant has amended claim 1 to clarify the subject matter, and to illustrate inherent differences between the claim and the cited references. Claim 1, as amended, recites inter alia: 
"An apparatus, comprising: instructions encoded within the memory to instruct the processor circuit to: report, in a human-readable format, a result of the classification, including portions of the image that contribute to the classification as one of malware or benignware." Upon review, the cited references, taken alone or together, do not appear to disclose this limitation. Applicant therefore submits that the claim, as amended, is allowable under 35 U.S.C. § 103. The Applicant respectfully requests notice to this effect. 
The other independent claims recite limitations similar, but not identical to, claim 1. These claims are allowable for analogous reasons, e.g., because the cited references do not teach the claim limitations. Furthermore, the dependent claims that depend from these claims are also allowable, as depending from an allowable base claim. The Applicant respectfully requests notice to this effect.

Applicant appears to argue that the combination of references from the previous office action fails to disclose the newly amended claim features.  This argument is not persuasive. The rejection is maintained in view of Liu et al. Chinese patent application No. CN107103235A (hereinafter “Liu”) in view of Solanki et al. U.S. Patent No. 8879813 (hereinafter “Solanki”).
Liu teaches generating image data corresponding to each APK packet. The Liu reference describes training a convolutional neural network using class sample data, and applying the neural network to classify software as malicious (Liu Page 3, 3rd paragraph from top). Solanki discloses storage devices configured to store software instructions configured for execution by one or more hardware computer processors. Solanki also discloses presenting results of classifications to a human, including the portions of the image that were classified as lesions or microaneurysms (Solanki 4:34-36, 40:3-17, 40:12-5, 44:62-63, 66:36-42).
Examiner has considered Applicant's remarks to the extent that they may be applicable to the remaining claims (e.g., independent claims 15 and 23) and finds them unpersuasive, in particular:
Regarding independent claim 15, claim 15 is rejected in view of Liu in view of Samek et al. Evaluating the Visualization of What a Deep Neural Network Has Learned (hereinafter “Samek”), further in view of Solanki. In addition to Liu and Solanki as described above, Samek also discloses marking regions that support a prediction in red color (Samek page 6  figure 3).
Regarding independent claim 23, claim 23 is rejected in view of Liu in view of Samek, similar to claim 15.
Regarding applicant’s arguments with respect to dependent claims 2-14, 16-22, and 24-25, the dependent claims inherit their respective limitations from the respective independent claims, and are therefore rejected for the same reasons as the respective independent claims.
Accordingly, Applicant's argument is not persuasive with respect to the rejection under the cited art, and the rejection is maintained.

Claim Objections
Claim 1 is objected to because of the following informalities: claim 1 recites “based on a a computer vision”.  There is a typographical error with an extra letter a, e.g., “a a computer vision analysis”.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

	
Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over machine translation of Liu et al. Chinese patent application No. CN107103235A (hereinafter “Liu”) in view of Solanki et al. U.S. Patent No. 8879813 (hereinafter “Solanki”).
As per claim 1, Liu discloses 
An apparatus, comprising: a hardware platform [page 1, bottom paragraph, android platform discloses apparatus and hardware platform]
classify an object under analysis as one of malware or benignware based on a a computer vision analysis of an image of the object;
 [note all page numbers below are based on the page within their respective PDF and not based on the page number indicated in the PDF content]
(See Liu page 3, 2nd paragraph from bottom [the APK packet is converted into image data,]
Liu Page 3, 3rd paragraph from top 
using SimHash and Djb2 the two hash algorithm to generate image data corresponding to each APK packet[image of the object]. then the divided image data of the category as input values and to n * 1 vector as output, using a known class sample data to training the convolutional neural network. the obtained one classifier [image classifier = CN] can be used to classify the new malicious software identification after multiple iteration training, is CN. For each new unknown software, using the same method to generate the corresponding image data, which is recorded as X. then the image data [image of the object ] as the trained classification input value of CN, calculating [classify an object …… based on a a computer vision analysis of an image of the object;]the corresponding output value Y = CN (X), wherein Y is 1 * vector n, [object under analysis = X] using Euclidean distance to calculate the distance between the vector and the known vector, when the vector and Euclidean distance between a certain class is less than the threshold epsilon, representing… indicates that the detected malicious software of known kind.
Liu Page 4, paragraph 8 CN represents the trained classifier, [an image classifier]
Liu Page 4, paragraph 9 when e is less than threshold epsilon, representing a new sample belongs to the category, indicating the detection of a malicious software of known kind
)

classification as one of malware or benignware.  
(See Liu Page 3, 3rd paragraph from top 
using SimHash and Djb2 the two hash algorithm to generate image data corresponding to each APK packet[image of the object]. then the divided image data of the category as input values and to n * 1 vector as output, using a known class sample data to training the convolutional neural network. the obtained one classifier can be used to classify [classification as one of malware or benignware ] the new malicious software identification after multiple iteration training, is CN. For each new unknown software, using the same method to generate the corresponding image data, which is recorded as X. then the image data as the trained classification input value of CN, calculating the corresponding output value Y = CN (X), wherein Y is 1 * vector n,  using Euclidean distance to calculate the distance between the vector and the known vector, when the vector and Euclidean distance between a certain class is less than the threshold epsilon, representing… indicates that the detected malicious software of known kind.
)

		However, Liu does not expressly disclose 
a hardware platform comprising a processor circuit and a memory; and 
instructions encoded within the memory to instruct the processor circuit to: 

report, in a human-readable format, a result of the classification, including portions of the image that contribute to the classification as one of malware or benignware.  

Solanki discloses
a hardware platform comprising a processor circuit and a memory; and 
instructions encoded within the memory to instruct the processor circuit to: 
 (See Solanki 
4:34-36 (4) …… storage devices configured to store software instructions configured for execution by the one or more hardware computer processors in order to cause the computing system to: 
66:36-42 (457) Each of the processes, methods, and algorithms described in the preceding sections may be embodied in, and fully or partially automated by, code modules executed by one or more computer systems or computer processors comprising computer hardware. The code modules may be stored on …….., solid state memory
).

report, in a human-readable format, a result of the classification, including portions of the image that contribute to the classification. 
(See Solanki 
40:12-5 (272…… Lesion classification block 200 classifies each pixel marked by interest region identification block 108 using descriptors computed using descriptor set computation block 110 into different lesions[a result of the classification]. Joint segment recognition block 202 analyzes the information and provides an indicator of any recognized lesions.
[Solanki system identifies  the different pixels of a blob that together contribute to the classification of the blob]
Solanki 5:46-5:53 (19) classify one or more of: a pixel in the plurality of pixels, an interesting region within the image, the entire retinal image, or a collection of retinal images, as normal or abnormal ……, neural network, deep learning, or convolution networks.
Solanki 44:62-63 (320) The decision statistic output from pixel-level classifiers can provide evidence to enable recognition of these lesions. These decision statistics from different pixels and different lesion types are pooled within each blob to arrive at a blob-level recognition.[ identify portions of the image that contribute to the classification.]
Solanki 45:15-17 (322) These aggregated descriptors can then be used to train blob-level lesion classifiers and can be used to recognize and/or segment lesions
Solanki 47:14-20 (334) the probability that a blob is classified as an MA or the probability that two blobs are marked as matched MAs and hence persistent is estimated. As noted above, a blob includes a group of pixels with common local image properties and chosen by the interest region detector.[ a trust component can be disclosed by the Solanki interest region detector]Solanki 40:3-17 (272). Interest region identification block 108[trust component] generates an indicator image with a true or false value for each pixel in the original image, that indicates or determines whether the pixel is interesting or represents active regions that may be considered for further processing.. Lesion classification block 200 classifies each pixel marked by interest region identification block 108 using descriptors computed using descriptor set computation block 110 into different lesions. Joint segment recognition block 202 analyzes the information and provides an indicator of any recognized lesions.
Solanki 45:49-60 (327) FIG. 29A depicts an example of one embodiment of a user interface of the tool for lesion dynamics analysis depicting persistent, appeared, and disappeared lesions. The user can load the images from a database ……, when the toggle element to change from using the analysis to viewing the overlaid images is utilized, longitudinal images for the selected field between the selected two visits are shown. 
Solanki 45:23-46 (326) FIG. 28 …... The current image captured 289010 is sent to the computer or computing device 289004. Images from previous visits 289100 can be obtained from a datacenter 289104. Lesion dynamics analysis 289110 is performed …….results are received by computer 289004 and then sent to a healthcare professional 289106 [report, in a human-readable forma] who can interpret the results and report the diagnosis to the patient. …. The results of the analysis are provided to the mobile device 289008, which performs an initial interpretation of the results and presents a diagnosis report [report, in a human-readable format, a result of the classification ]to the patient. 

Solanki 53:21-38 (380) FIG. 38 ……. The image 100 refers in general to the retinal data, single or multidimensional, that has been captured using a retinal imaging device, …….Image 100 is input to fundus mask generation block 102 ……. feed into lesion localization block 112 which determines the most likely label and/or class of the lesion and extent of the lesion. This output can be used for multiple purposes such as abnormality screening, diagnosis, or the like. 

Solanki 46:26-49 (331) In one embodiment, binary images B.sub.b and B.sub.1 with lesions of interest marked out [including portions of the image that contribute to the classification] are created for the baseline and longitudinal images. …………. FIGS. 31A, 31B, 31C and 31D depict embodiments and examples of longitudinal images for comparison to identify persistent, appeared and disappeared lesions. The images are zoomed to view the lesions. FIG. 31A shows the baseline image. FIG. 31B shows the registered longitudinal image. FIG. 31C shows labeled MAs in the baseline image with persistent MAs indicated by ellipses [including portions of the image that contribute to the classification ] and non-persistent MAs by triangles. FIG. 31D shows labeled MAs in the longitudinal image with persistent MAs indicated by ellipses. Counting the newly appeared lesions and disappeared lesions over the period of time between the imaging sessions allows computation of lesion turnover rates, or MA turnover if the lesion under consideration is MA.
).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Liu with the computer with processor and memory to perform a technique for identifying pixels that contribute to classification of Solanki to include 
a hardware platform comprising a processor circuit and a memory; and instructions encoded within the memory to instruct the processor circuit to: 
report, in a human-readable format, a result of the classification, including portions of the image that contribute to the classification as one of malware or benignware.  
One of ordinary skill in the art would have made this modification to improve the ability of the system to determine which pixels lead to a classification. The system of the primary reference (e.g., android platform) can be modified to determine which pixels are used to determine a classification, as taught in the Solanki reference.

As per claim 2, the rejection of claim 1 is incorporated herein. 
The combined teaching of Liu and Solanki discloses wherein the instructions are further to assign the object as belonging to a class of malware.
(See Liu Page 4, 9th paragraph down when e is less than threshold epsilon, representing a new sample belongs to the category[class of malware], indicating the detection of a malicious software of known kind[class of malware]
).

As per claim 3, the rejection of claim 1 is incorporated herein. 
The combined teaching of Liu and Solanki discloses wherein the instructions are further to classify the object by converting the object to a binary vector, converting the binary vector to a multi-dimensional array, and analyzing the multi-dimensional array as an image.
(See Liu
page 4, top 4 paragraphs
calculating the pixel point position, marked as (x, y). by using the SimHash algorithm to generate a hash value 16bit, and the front as x value y value as 8bit, after 8bit.[This is the 1st vector]
calculating the RGB colour of each one point, marked as (r, g, b). by using djb2 algorithm to generate a hash value 32bit, and the 24 to 17bit as the r value, g value as 16 to 9bit, 8 to 1bit to a value of b. [This is the 2nd vector]
circularly calculating each one packet by using step 3 and 2, then each of the Index file respectively into RGB image data of 256 * 256.[This is the multidimensional array from combining the 2 vectors]

Liu Page 3, 3rd paragraph from top For each new unknown software, using the same method to generate the corresponding image data, which is recorded as X. then the image data as the trained classification input value of CN, calculating [classify an object ]the corresponding output value Y = CN (X) 
[ analyzing the multi-dimensional array as an image]
)

As per claim 4, the rejection of claim 1 is incorporated herein. 
The combined teaching of Liu and Solanki discloses wherein the instructions are further to provides an artificial neural network (ANN) for computer vision.
(See Liu page 1, bottom paragraph a convolutional neural network based on Android malicious code sample classification detection method, and the analysis of the image generated by the classifier (Liu Page 3, 3rd paragraph from top) discloses for computer vision
).

 Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Solanki, further in view of Cioloboc et al. Ideas on how to fine-tune a pre-trained model in PyTorch, January 4, 2019 (hereinafter “Cioloboc”).
As per claim 5, the rejection of claim 4 is incorporated herein. 
	However, the combination of Liu and Solanki does not expressly disclose 
wherein the ANN is a deep transfer learning ANN configured to receive a pre-trained model, freeze one or more layers of the pre-trained model, and retrain unfrozen layers on a problem-space relevant data set.
Cioloboc discloses wherein the ANN is a deep transfer learning ANN configured to receive a pre-trained model, freeze one or more layers of the pre-trained model, and retrain unfrozen layers on a problem-space relevant data set.
(See Cioloboc 
page 11, bottom paragraph Let’s think about it, why should we retrain the whole thing? Isn’t there a way to just retrain only the layers that bring the most value? That’s right. Remember from the lessons on (CNN) that we learned how the layers stacks play a different role in how the features are captured. We also learn that the last layers see the more complex patterns of the images therefore that’s most likely where we our model is not doing well enough. 
Cioloboc Page 13, 2nd to bottom paragraph Explanation: The reason why we mentioned not to unfreeze all the layers at once is the last convolutional layers are the layers which detect more richer representations in the image, since those richer representations are responsible for the classification you need to train them longer than the initial layers so this is like prioritizing.
Cioloboc Page 13, bottom paragraph Tip/Trick: Unfreezing the last convolutional layers/blocks and training them with 10x-100x reduction of learning rate then go to the next block reduce the LR by 10x-100x compared to the previous and then slowly move on till the starting layers.   [Retraining with the relevant data set which is the recognition of the image patterns]
).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Liu and Solanki with the technique for selectively unfreezing a layer and training the unfrozen layer of Cioloboc to include 
wherein the ANN is a deep transfer learning ANN configured to receive a pre-trained model, freeze one or more layers of the pre-trained model, and retrain unfrozen layers on a problem-space relevant data set.
One of ordinary skill in the art would have made this modification to improve the ability of the system to classify accurately and/or training classifier quickly. The system (e.g., android platform) of the primary reference can be modified to selectively unfreeze a layer and train the unfrozen layer as taught in the Cioloboc reference.


As per claim 6, the rejection of claim 5 is incorporated herein. 
However, the combination of Liu and Solanki does not expressly disclose 
wherein the ANN includes a deep-learning neural network selected from the group consisting of VGG, Inception, or ResNet.
Cioloboc discloses wherein the ANN includes a deep-learning neural network selected from the group consisting of VGG, Inception, or ResNet.
(See Cioloboc  page 12, bottom half I’m going to take a ResNet architecture, specifically ResNet152 to check what are the names of the layer stacks in our model.
 ).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Liu and Solanki with the technique for retraining unfrozen layers of ResNet architecture of Cioloboc to include wherein the ANN includes a deep-learning neural network selected from the group consisting of VGG, Inception, or ResNet.
One of ordinary skill in the art would have made this modification to improve the ability of the system to improve the classification accuracy/training speed. The system (e.g., android  platform) of the primary reference can be modified to use ResNet architecture as taught in the Cioloboc reference.



Claims 7-9 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Solanki, further in view of Samek et al. Evaluating the Visualization of What a Deep Neural Network Has Learned (hereinafter “Samek”).
As per claim 7, the rejection of claim 1 is incorporated herein. 
	However, the combination of Liu and Solanki does not expressly disclose 
wherein the instructions are further to mark the portions of the image that contribute to the classification in a first color.
Samek discloses wherein the trust component is to mark the portions of the image that contribute to the classification in a first color.
(See Samek page 6  figure 3 (d) LRP distinguishes [identify ]between positive evidence supporting a prediction (red region)[ mark the portions of the image that contribute to the classification in a first color.] and negative evidence speaking against it (blue region)
).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Liu and Solanki with the technique for visualizing in red color regions of an image that contribute to the classification of Samek to include 
wherein the instructions are further to mark the portions of the image that contribute to the classification in a first color.
One of ordinary skill in the art would have made this modification to improve the ability of the system to present to the user which portions of an image is evidence for the classification so that the learned machine can be fine-tuned to improve classification accuracy. The system (e.g., android platform) of the primary reference can be modified so that the system displays positive evidence for the classification with a heatmap.


As per claim 8, the rejection of claim 7 is incorporated herein. 
	However, the combination of Liu and Solanki does not expressly disclose 
wherein the instructions are further to identify portions of the image that negate the classification.
Samek discloses wherein the trust component is further configured to identify portions of the image that negate the classification.
(See Samek  page 6 figure 3 (d) LRP distinguishes [identify ]between positive evidence supporting a prediction (red region) and negative evidence speaking against it (blue region)[ portions of the image that negate the classification  is shown in figure 3 in the blue color]
).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Liu and Solanki with the technique for distinguishing between positive and negative evidence against the classification of Samek to include 
wherein the instructions are further to identify portions of the image that negate the classification.
One of ordinary skill in the art would have made this modification to improve the ability of the system to present to the user which portions of an image is evidence against the classification so that the learned machine can be fine-tuned to improve classification accuracy. The system (e.g., android platform) of the primary reference can be modified so that the system displays negative evidence against the classification.

As per claim 9, the rejection of claim 8 is incorporated herein. 
	However, the combination of Liu and Solanki does not expressly disclose 
wherein the instructions are further to mark portions of the image that negate the classification in a second color.
Samek discloses wherein the trust component is further configured to mark portions of the image that negate the classification in a second color.
	(See Samek page 6 figure 3 (d) LRP distinguishes [identify ]between positive evidence supporting a prediction (red region) and negative evidence speaking against it (blue region)[ portions of the image that negate the classification  is shown in figure 3 in the blue color]
).
For the reasons discussed with respect to claim 7, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Liu and Solanki with the technique for visualizing negative evidence against classification in the blue color of Samek to include 
wherein the instructions are further to mark portions of the image that negate the classification in a second color.


As per claim 14, the rejection of claim 7 is incorporated herein. 
	However, the combination of Liu and Solanki does not expressly disclose 
wherein the instructions are further to compute a model trust score.
Samek discloses wherein the instructions are further to compute a model trust score.
 (See Samek page 9, bottom left paragraph
 we consider a region highly relevant if
replacing the information in this region in arbitrary ways
reduces the prediction score of the classifier; 
page 12 top right paragraph before conclusion
 Note that this procedure is based on the perturbation of the input of the
classifier with the highest predicted score. 
)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Liu and Solanki with the technique for computing a prediction score of the classifier of Samek to include wherein the instructions are further to compute a model trust score.
One of ordinary skill in the art would have made this modification to improve the ability of the system to compute a confidence level and present such a confidence level of a classification to a user. The system (e.g., android platform) of the primary reference can be modified to generate a prediction score as taught in the Samek reference.


Claims 10, 12, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Solanki, in view of Samek, further in view of Ribeiro et al. “Why Should I Trust You?” Explaining the Predictions of Any Classifier (hereinafter “Ribeiro”), 2016.
As per claim 10, the rejection of claim 7 is incorporated herein. 
	However, the combination of Liu, Solanki, and Samek does not expressly disclose  wherein the instructions are further to divide the image into a plurality of super-pixels, and to identify super- pixels that contribute to the classification.
Ribeiro discloses wherein the instructions are further to divide the image into a plurality of super-pixels, and to identify super- pixels that contribute to the classification.
(See Ribeiro section 3.6 When using sparse linear explanations for image classifiers,
one may wish to just highlight the super-pixels with positive weight towards a specific class, as they give intuition as to why the model would think that class may be present.
We explain the prediction of Google's pre-trained Inception
neural network [25] in this fashion on an arbitrary image
(Figure 4a). Figures 4b, 4c, 4d show the superpixels explanations for the top 3 predicted classes (with the rest of the image grayed out),[see the super pixels used in figure 4 which shows the super pixels and their contributions toward the classification of electric guitar etc.]
).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Liu, Solanki, and Samek with the technique for determining super pixels and the contribution of super pixels toward the classification of Ribeiro to include 
wherein the instructions are further to divide the image into a plurality of super-pixels, and to identify super- pixels that contribute to the classification.
One of ordinary skill in the art would have made this modification to improve the ability of the system to identify super pixels that contribute to the classification and display such information to a user. The system (e.g., android platform) of the primary reference can be modified to identify the super pixels and indicate their contribution to the classification.

As per claim 12, the rejection of claim 10 is incorporated herein. 
	However, the combination of Liu, Solanki, and Samek does not expressly disclose wherein the instructions are further to provide a solver to select K features of the super-pixels and to use a K-lasso to sparse linear functions on the super-pixels.
Ribeiro discloses wherein the instructions are further to provide a solver to select K features of the super-pixels and to use a K-lasso to sparse linear functions on the super-pixels.
(See Ribeiro algorithm 1, sparse linear explanations using LIME            
K-Lasso(Z, K) in algorithm 1.                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     We use the same Ω for image classification, using ”super-pixels" (computed using
any standard algorithm) instead of words, such that the
interpretable representation of an image is a binary vector
where 1 indicates the original super-pixel and 0 indicates a
grayed out super-pixel. This particular choice of Ω makes
directly solving Eq. (1) intractable, but we approximate it by first selecting K features with Lasso (using the regularization path [9]) and then learning the weights via least squares (a procedure we call K-LASSO in Algorithm 1
page 4, bottom left corner, our choice of G (sparse linear models)).
).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Liu, Solanki, and Samek with the algorithm for sparse linear analysis and selecting K features with Lasso of Ribeiro to include 
wherein the instructions are further to provide a solver to select K features of the super-pixels and to use a K-lasso to sparse linear functions on the super-pixels.
One of ordinary skill in the art would have made this modification to improve the ability of the system to approximate solutions to the fidelity-interpretability trade-off as shown in equation 1 of the Ribeiro reference. The system (e.g., android platform) of the primary reference can be modified to select K features of the super-pixels and to use K-lasso as taught in the Ribeiro reference.

As per claim 13, the rejection of claim 7 is incorporated herein. 
	However, the combination of Liu, Solanki, and Samek does not expressly disclose wherein the instructions are further to perform a fidelity-interpretability optimization.
Ribeiro discloses wherein the instructions are further to perform a fidelity-interpretability optimization.
(See Ribeiro section 3.2 Fidelity-Interpretability Trade-off
In order to ensure both interpretability and local fidelity[ perform a fidelity-interpretability optimization], we must minimize L(f, g,                         
                            
                                
                                    π
                                
                                
                                    x
                                
                            
                        
                    ) while having (g) be low enough to be interpretable by humans. The explanation produced by LIME is obtained by the following:
[see equation 1]
).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Liu, Solanki, and Samek with the technique for ensuring both interpretability and local fidelity of Ribeiro to include 
wherein the instructions are further to perform a fidelity-interpretability optimization.
One of ordinary skill in the art would have made this modification to improve the ability of the system to determining an optimal solution to the balancing of interpretability and local fidelity. The system (e.g., android platform) of the primary reference can be modified to ensure both interpretability and local fidelity as taught in the Ribeiro reference.


Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Solanki, in view of Samek, in view of Ribeiro, further in view of Hassen, Machine Learning for Classifying Malware in Closed-set and Open-set Scenarios, PhD dissertation, published April 2018 (hereinafter “Hassen”).
As per claim 11, the rejection of claim 10 is incorporated herein. 
	However, the combination of Liu, Solanki, Samek and Ribeiro does not expressly disclose wherein the super-pixels correlate to one or more operation codes or instruction n-grams.
Hassen discloses that opcode n-grams can be extracted from a binary file such as a malware file and a malware file can be represented as a sequence of instruction opcodes.
(See Hassen section 3.5.2 Instruction Opcode N-Grams
The second set of features extracted from disassembled files of malicious binaries consider instruction opcode n-gram frequencies. We decided to use opcode n-grams instead of instruction mnemonic n-grams because opcodes are more specific, hence, providing more discriminating features. For example, there are several opcode values that represent an instruction mnemonic mov based the operand’s location and type.
When extracting opcode n-grams, first a malware file is represented as a sequence of
instruction opcodes. Then, n-grams of the instruction opcode sequence are created, and their
frequencies are counted and normalized by the total number of opcode n-grams in the malware
binary.
[Thus, any binary file would have corresponding opcode n-grams, and the super pixels taught in the Ribeiro reference would correlate to one or more opcode n-grams of a binary file]
).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Liu, Solanki, Samek and Ribeiro with the technique for generating opcode n-grams from a binary file and representing a malware file as a sequence of instruction opcodes of Hassen to include 
wherein the super-pixels correlate to one or more operation codes or instruction n-grams 	One of ordinary skill in the art would have made this modification to improve the ability of the system to determine which opcodes operation codes correlate to the classification super-pixels. The system (e.g., android platform) of the primary reference as modified by the teachings of Ribeiro can be further modified to perform the technique for generating opcode n-grams from a binary file and representing a malware file as a sequence of instruction opcodes of Hassen.


Claims 15-16 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Samek, further in view of Solanki.
As per claim 15, Liu discloses 
train a portion of a pre-trained computer vision neural network to operate on computer objects;
select an object under analysis; 
convert the object under analysis to an object image; 
operate the computer vision neural network to classify the object as malicious or not malicious based on the object image;
(See Liu Page 3, 3rd paragraph from top using SimHash and Djb2 the two hash algorithm to generate image data corresponding to each APK packet[select an object under analysis; convert the object under analysis to an object image ]. then the divided image data of the category as input values and to n * 1 vector as output, using a known class sample data to training the convolutional neural network[computer vision neural network]. the obtained one classifier [computer vision neural network = CN] can be used to classify the new malicious software identification after multiple iteration training, is CN. For each new unknown software, using the same method to generate the corresponding image data, which is recorded as X. then the image data as the trained classification input value of CN, calculating [operate the  computer vision neural network to classify the object]the corresponding output value Y = CN (X), wherein Y is 1 * vector n, [object under analysis = X] using Euclidean distance to calculate the distance between the vector and the known vector, when the vector and Euclidean distance between a certain class is less than the threshold epsilon, representing… indicates that the detected malicious software of known kind.
Liu Page 4, paragraph 8 CN represents the trained classifier, 
Liu Page 4, paragraph 9 when e is less than threshold epsilon, representing a new sample belongs to the category, indicating the detection of a malicious software of known kind
)

However, the Liu reference does not expressly disclose 
One or more tangible, non-transitory computer-readable storage mediums having stored thereon executable instructions to:
identify at least one portion of the object image that contributed to the classifying; and 
generate a human-readable report, including a modification of the object image with the at least one portion of the object image that contributed to the classifying designated for human analysis.  
Samek discloses
 identify at least one portion of the object image that contributed to the classifying; and 
generate a human-readable report, including a modification of the object image with the at least one portion of the object image that contributed to the classifying designated for human analysis.  
(See Samek page 6  figure 3 (d) LRP distinguishes [identify ]between positive evidence supporting a prediction (red region)[ generate a human-readable report, including a modification of the object image with the at least one portion of the object image that contributed to the classifying designated for human analysis ] and negative evidence speaking against it (blue region)
).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Liu with the technique for visualizing in red color regions of an image that contribute to the classification of Samek to include
identify at least one portion of the object image that contributed to the classifying; and 
generate a human-readable report, including a modification of the object image with the at least one portion of the object image that contributed to the classifying designated for human analysis.  

However, the combination of Liu and Samek does not expressly disclose 
One or more tangible, non-transitory computer-readable storage mediums having stored thereon executable instructions to:
Solanki discloses One or more tangible, non-transitory computer-readable storage mediums having stored thereon executable instructions to:
(See Solanki 
66:36-42 (457) Each of the processes, methods, and algorithms described in the preceding sections may be embodied in, and fully or partially automated by, code modules executed by one or more computer systems or computer processors comprising computer hardware. The code modules may be stored on …….., solid state memory
).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Liu and Samek with the computer with processor and memory to perform of Solanki to include One or more tangible, non-transitory computer-readable storage mediums having stored thereon executable instructions to:
One of ordinary skill in the art would have made this modification to improve the ability of the system to perform the operations for classification. The system (android platform) of the primary reference can be modified to use solid-state memory and the multiple computer systems or computer processors as taught in the Solanki reference.

As per claim 16, the rejection of claim 15 is incorporated herein.
The combined teaching of Liu, Samek and Solanki discloses
wherein the instructions are further to assign the object to a class of malware if the object is classified as malware. 
(See Liu Page 4, 9th paragraph down when e is less than threshold epsilon, representing a new sample belongs to the category, indicating the detection of a malicious software of known kind
).



As per claim 18, the rejection of claim 15 is incorporated herein. 
	However, the Liu reference does not expressly disclose 
wherein the instructions are further to mark the portion of the object image that contribute to the classification of a most likely predicted class in a first color. 
Samek discloses mark the portion of the object image that contribute to the classification of a most likely predicted class in a first color.
(See Samek page 6  figure 3 (d) LRP distinguishes [identify ]between positive evidence supporting a prediction (red region)[ mark the portions of the image that contribute to the classification in a first color.] and negative evidence speaking against it (blue region)
page 8, left column, 5th paragraph down 
A heatmap, on the other hand, provides a gradation of pixel
scores that correspond to the degree of importance of each
pixel for determining the predicted class[a most likely predicted class] membership.
).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the Liu reference with the technique for visualizing in red color regions of an image that contribute to the classification of Samek to include 
wherein the instructions are further to mark the portion of the object image that contribute to the classification of a most likely predicted class in a first color. 

As per claim 19, the rejection of claim 18 is incorporated herein. 
	However, the Liu reference does not expressly disclose 
 wherein the instructions are further to identify portions of the object image that contradict the classification of a most likely predicted class.
Samek discloses to identify portions of the object image that contradict the classification of a most likely predicted class
(See Samek page 6  figure 3 (d) LRP distinguishes [identify ]between positive evidence supporting a prediction (red region) and negative evidence speaking against it (blue region)[ identify portions of the image that contradict the classification of a most likely predicted class.]
page 8, left column, 5th paragraph down 
A heatmap, on the other hand, provides a gradation of pixel
scores that correspond to the degree of importance of each
pixel for determining the predicted class[a most likely predicted class] membership.
).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the Liu reference with the technique for visualizing in red color regions of an image that contribute to the classification of Samek to include 
wherein the instructions are further to identify portions of the object image that contradict the classification of a most likely predicted class 


Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Samek, in view of Solanki, further in view of Cioloboc.
As per claim 17, the rejection of claim 15 is incorporated herein. 
	However, the combination of Liu, Samek, and Solanki does not expressly disclose 
wherein training the portion of the pre-trained computer vision neural network comprises freezing a plurality of lower4ATTORNEY DOCKET NUMBERPatent ApplicationConfirmation No. 4720 5levels of the pre-trained computer vision neural network and retraining upper levels of the computer vision neural network.  
Cioloboc discloses 
wherein training the portion of the pre-trained computer vision neural network comprises freezing a plurality of lower4ATTORNEY DOCKET NUMBERPatent ApplicationConfirmation No. 4720 5levels of the pre-trained computer vision neural network and retraining upper levels of the computer vision neural network.  
(See Cioloboc 
Explanation
page 13, 2nd to bottom paragraph The reason why we mentioned not to unfreeze all the layers at once is the last convolutional layers are the layers[retraining upper levels] looks pretty good here which detect more richer representations in the image, since those richer representations are responsible for the classification you need to train them longer than the initial layers [lower levels of the pre-trained computer vision neural network]so this is like prioritizing.
page 11, bottom paragraph Let’s think about it, why should we retrain the whole thing? Isn’t there a way to just retrain only the layers that bring the most value? That’s right. Remember from the lessons on (CNN) that we learned how the layers stacks play a different role in how the features are captured. We also learn that the last layers see the more complex patterns of the images therefore that’s most likely where we our model is not doing well enough. 
Cioloboc Page 13, 2nd to bottom paragraph Explanation: The reason why we mentioned not to unfreeze all the layers at once is the last convolutional layers [upper levels ]are the layers which detect more richer representations in the image, since those richer representations are responsible for the classification you need to train them longer than the initial layers so this is like prioritizing.
Cioloboc Page 13, bottom paragraph Tip/Trick: Unfreezing the last convolutional layers/blocks and training them with 10x-100x reduction of learning rate then go to the next block reduce the LR by 10x-100x compared to the previous and then slowly move on till the starting layers.   [Retraining with the relevant data set which is the recognition of the image patterns]
).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Liu, Samek, and Solanki with the technique for selectively unfreezing a layer and training the unfrozen layer of Cioloboc to include 
wherein training the portion of the pre-trained computer vision neural network comprises freezing a plurality of lower4ATTORNEY DOCKET NUMBERPatent ApplicationConfirmation No. 4720 5levels of the pre-trained computer vision neural network and retraining upper levels of the computer vision neural network.  
One of ordinary skill in the art would have made this modification to improve the ability of the system to classify accurately and/or training classifier quickly. The system (e.g., android platform) of the primary reference can be modified to selectively unfreeze a layer and train the unfrozen layer as taught in the Cioloboc reference.

Claims 20-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Samek, in view of Solanki, further in view of Ribeiro et al. “Why Should I Trust You?”  Explaining the Predictions of Any Classifier, 2016 (hereinafter “Ribeiro”).
As per claim 20, the rejection of claim 19 is incorporated herein. 
	However, the combination of Liu, Samek, and Solanki does not expressly disclose 
wherein the instructions are further to mark portions of the object image that negate the classification of a second most likely predicted class in a second color.
Ribeiro discloses 
mark portions of the object image that negate the classification of a second most likely predicted class in a second color. 
(See Ribeiro page 5, figure 4, the acoustic guitar has a probability of 0.24, and is the second most likely predicted class, and the grayed out portions of the image disclose mark portions of the image that negate the classification. also See the picture of the face of the Labrador in (d) explaining Labrador, the color of the Labrador’s face is white color which is a second color different from the color of the portions of the image depicted in (c) explaining acoustic guitar).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Liu, Samek, and Solanki with the technique for displaying indications of portions of the image supporting the range of possibilities of class predictions of Ribeiro to include 
wherein the instructions are further to mark portions of the object image that negate the classification of a second most likely predicted class in a second color.
One of ordinary skill in the art would have made this modification to improve the ability of the system to depict the possible classifications and the pixels contributing to or negating such various potential classifications so the user can fine-tune the neural network. The system (e.g., android platform) of the primary reference can be modified to present the various classifications and depict the indicators marking the pixels contributing to or negating the different possible classifications.

As per claim 21, the rejection of claim 15 is incorporated herein. 
	However, the combination of Liu, Samek, and Solanki does not expressly disclose 
wherein the instructions are further to divide the object image into a plurality of super-pixels, and to identify super-pixels that contribute to the classification.
Ribeiro discloses divide the object image into a plurality of super-pixels, and to identify super-pixels that contribute to the classification.
(See Ribeiro section 3.6 When using sparse linear explanations for image classifiers,
one may wish to just highlight the super-pixels with positive weight towards a specific class, as they give intuition as to why the model would think that class may be present.
We explain the prediction of Google's pre-trained Inception
neural network [25] in this fashion on an arbitrary image
(Figure 4a). Figures 4b, 4c, 4d show the superpixels explanations for the top 3 predicted classes (with the rest of the image grayed out),[see the super pixels used in figure 4 which shows the super pixels and their contributions toward the classification of electric guitar etc.]
).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Liu, Samek, and Solanki with the technique for determining super pixels and the contribution of super pixels toward the classification of Ribeiro to include 
wherein the instructions are further to divide the object image into a plurality of super-pixels, and to identify super-pixels that contribute to the classification.
One of ordinary skill in the art would have made this modification to improve the ability of the system to identify super pixels that contribute to the classification and display such information to a user. The system (e.g., android platform) of the primary reference can be modified to identify the super pixels and indicate their contribution to the classification.

Claim 22 is identical to claim 21 and is rejected for the same reason as claim 21.

As per claim 23, Liu discloses 
A computer-implemented method of performing a binary classification on an object under analysis, comprising: 
training a portion of a pre-trained computer vision neural network to operate on images that represent computer objects; 5ATTORNEY DOCKET NUMBERPatent Application AB7385-US16/367,611 Confirmation No. 4720 6 
converting the object under analysis to an object image; 
operating the computer vision neural network to perform a binary classification on the object based on the object image, wherein the binary classification is to classify the object as benign or malicious; 
 (See Liu Page 3, 3rd paragraph from top using SimHash and Djb2 the two hash algorithm to generate image data corresponding to each APK packet[convert the object under analysis to an object image ]. then the divided image data of the category as input values and to n * 1 vector as output, using a known class sample data to training the convolutional neural network[computer vision neural network]. the obtained one classifier [computer vision neural network = CN] can be used to classify the new malicious software identification after multiple iteration training, is CN. For each new unknown software, using the same method to generate the corresponding image data, which is recorded as X. then the image data as the trained classification input value of CN, calculating [operating the computer vision neural network to perform a binary classification on the object based on the object image, wherein the binary classification is to classify the object as benign or malicious; ]the corresponding output value Y = CN (X), wherein Y is 1 * vector n, [object under analysis = X] using Euclidean distance to calculate the distance between the vector and the known vector, when the vector and Euclidean distance between a certain class is less than the threshold epsilon, representing… indicates that the detected malicious software of known kind.
Liu Page 4, paragraph 8 CN represents the trained classifier, 
Liu Page 4, paragraph 9 when e is less than threshold epsilon, representing a new sample belongs to the category, indicating the detection of a malicious software of known kind
)

[ Liu teaches that the android platform performs the binary classification, the binary classification being to determine whether the android APK file is malware or not malware, which is choosing between one classification or the other and is therefore a binary classification;]
]
However, Liu does not expressly disclose 
identifying at least one portion of the object image that contributed to the binary classification; and 
generating a human-readable report including a modification of the object image with the at least one portion designated in a human-perceptible form.  

Samek discloses
identifying at least one portion of the object image that contributed to the binary classification; and 
generating a human-readable report including a modification of the object image with the at least one portion designated in a human-perceptible form.  
(See Samek page 6  figure 3 (d) LRP distinguishes [identify ]between positive evidence supporting a prediction (red region)[ generate a human-readable report, including a modification of the object image with the at least one portion of the object image that contributed to the classifying designated for human analysis ] and negative evidence speaking against it (blue region)
).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Liu with the technique for visualizing in red color regions of an image that contribute to the classification of Samek to include
identifying at least one portion of the object image that contributed to the binary classification; and 
generating a human-readable report including a modification of the object image with the at least one portion designated in a human-perceptible form.  
One of ordinary skill in the art would have made this modification to improve the ability of the system to present to the user which portions of an image is evidence for the classification so that the learned machine can be fine-tuned to improve classification accuracy. The system (e.g., android platform) of the primary reference can be modified so that the system displays positive evidence for the classification with a heatmap.

As per claim 24, the rejection of claim 23 is incorporated herein. 
The combined teaching of Liu, Samek, and Solanki discloses wherein the binary classification is a malware classification.
(See Liu [Page 3, 3rd paragraph from top]
For each new unknown software, using the same method to generate the corresponding image data, which is recorded as X. then the image data as the trained classification input value of CN, calculating the corresponding output value Y = CN (X), wherein Y is 1 * vector n, [object under analysis = X] using Euclidean distance to calculate the distance between the vector and the known vector, when the vector and Euclidean distance between a certain class is less than the threshold epsilon, representing… indicates that the detected malicious software [wherein the binary classification is a malware classification ]of known kind.
)

As per claim 25, the rejection of claim 24 is incorporated herein. 
The combined teaching of Liu, Samek, and Solanki discloses further comprising classifying as belonging to a malware class.
(See Liu [Page 3, 3rd paragraph from top]
For each new unknown software, using the same method to generate the corresponding image data, which is recorded as X. then the image data as the trained classification input value of CN, calculating the corresponding output value Y = CN (X), wherein Y is 1 * vector n, [object under analysis = X] using Euclidean distance to calculate the distance between the vector and the known vector, when the vector and Euclidean distance between a certain class [known kind ]is less than the threshold epsilon, representing… indicates that the detected malicious software of known kind[malware class= known kind].
)


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOWARD H LOUIE whose telephone number is (571)272-0036.  The examiner can normally be reached on Monday-Friday 9 AM-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung W. Kim can be reached on 571-272-3804.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HOWARD H. LOUIE/Examiner, Art Unit 2494                                                                                                                                                                                                        
/THEODORE C PARSONS/Primary Examiner, Art Unit 2494